DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-5, 7, 8, and 11-17 are allowed.
The following is an examiner’s statement of reasons for allowance: applicant’s instant invention is a display driver for driving a pixel circuit connected to an electroluminescent device comprising a pixel electrode and a cathode electrode, wherein the display driving driver is configured to generate signals for driving the pixel circuit to switch between a first refresh rate and a second refresh rate lower than the first refresh rate, wherein the pixel is driven through a refresh frame period and a hold frame period, wherein the pixel circuit comprises: a driving transistor which has a source electrode, a drain electrode, and a gate electrode and supplies a driving current to the electroluminescent device; a compensation transistor which is configured to connect the drain electrode and the gate electrode of the driving transistor in accordance with a first scan signal supplied from the driver; a first bias transistor which is configured to apply a first bias voltage to the drain electrode of the driving transistor in accordance with a second scan signal supplied from the driver; and a second bias transistor which is configured to apply a second bias voltage to the pixel electrode of the electroluminescent device in accordance with a third scan signal supplied from the driver, 2 34504/49440/FW/15610684.1wherein the first bias voltage has a first voltage and a second voltage higher than the first voltage, wherein, when the compensation transistor performs an off-operation, the second voltage is applied to the drain electrode of the driving transistor and the first and the second bias transistors perform an on-operation, wherein, before and after switching from the first refresh rate to the second refresh rate, the second voltage of the first bias voltage or the second bias voltage is dynamically controlled, and wherein the dynamically controlling the second voltage of the first bias voltage or the second bias voltage comprises: controlling the second voltage of the first bias voltage to a voltage higher by a first level in a first refresh frame period after switching to the second refresh rate, or controlling the second voltage of the first bias voltage to a voltage lower by a first level in the hold frame period after switching to the second refresh rate, or controlling, after switching to the second refresh rate, the second voltage of the first bias voltage to a voltage higher by a first level in the refresh frame period and the second voltage to a voltage lower by the first level in the hold frame period, or controlling the second voltage of the first bias voltage to a voltage higher by a first level in the hold frame period immediately before switching to the second refresh rate.  The closest prior art Wang et al. (US 2021/0287605) discloses a display driver for driving a pixel circuit connected to an electroluminescent device comprising a pixel electrode and a cathode electrode, wherein the display driving driver is configured to generate signals for driving the pixel circuit to switch between a first refresh rate and a second refresh rate lower than the first refresh rate, wherein the pixel is driven through a refresh frame period and a hold frame period, wherein the pixel circuit comprises: a driving transistor which has a source electrode, a drain electrode, and a gate electrode and supplies a driving current to the electroluminescent device; a compensation transistor which is configured to connect the drain electrode and the gate electrode of the driving transistor in accordance with a first scan signal supplied from the driver; a first bias transistor which is configured to apply a first bias voltage to the drain electrode of the driving transistor in accordance with a second scan signal supplied from the driver; and a second bias transistor which is configured to apply a second bias voltage to the pixel electrode of the electroluminescent device in accordance with a third scan signal supplied from the driver, 2 34504/49440/FW/15610684.1wherein the first bias voltage has a first voltage and a second voltage higher than the first voltage, wherein, when the compensation transistor performs an off-operation, the second voltage is applied to the drain electrode of the driving transistor and the first and the second bias transistors perform an on-operation, wherein, before and after switching from the first refresh rate to the second refresh rate, the second voltage of the first bias voltage or the second bias voltage is dynamically controlled.  However, none of the cited prior art teach or suggest the limitations of wherein the dynamically controlling the second voltage of the first bias voltage or the second bias voltage comprises: controlling the second voltage of the first bias voltage to a voltage higher by a first level in a first refresh frame period after switching to the second refresh rate, or controlling the second voltage of the first bias voltage to a voltage lower by a first level in the hold frame period after switching to the second refresh rate, or controlling, after switching to the second refresh rate, the second voltage of the first bias voltage to a voltage higher by a first level in the refresh frame period and the second voltage to a voltage lower by the first level in the hold frame period, or controlling the second voltage of the first bias voltage to a voltage higher by a first level in the hold frame period immediately before switching to the second refresh rate.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J KOHLMAN whose telephone number is (571)270-5503. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN PATEL can be reached on (571) 272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J KOHLMAN/Primary Examiner, Art Unit 2628